Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-20-00484-CR

                             Robert URRABAZO,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2020CR7309
                   Honorable Jennifer Pena, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 30, 2020.


                                        _________________________________
                                        Rebeca C. Martinez, Justice